DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)1-16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuchs (WO 2015/090286).

Regarding claim 1, Fuchs discloses A motor vehicle door lock comprising:,  
a locking mechanism having a rotary latch(1;Fuchs) and pawl (2;Fuchs); 
an actuation lever mechanism (2,4,5,16,17,18; Fuchs) acting on the locking mechanism; 
an inertia element (13; Fuchs); and 
an elastic damping element (6; Fuchs) which is connected to the actuation lever mechanism; wherein the inertia element, during normal operation (p.4, pp 8;Fuchs), follows a movement of the actuation lever mechanism and during high accelerations, in 

Regarding claim 2, Fuchs discloses The motor vehicle door lock according to claim 1, wherein the actuation lever mechanism (Fig.4, 1,2,4,5,16,17,18, leg 9 of spring; Fuchs) has at least one actuation lever (1, tripping actuation lever; Fuchs) to which the elastic damping element is connected.

Regarding claim 3, Fuchs discloses The motor vehicle door lock according to claim 1 further comprising a coupling lever(4; Abstract; Fuchs) and a trigger lever(2; Fuchs), wherein the actuation lever(1; Fuchs)  is connectable via the coupling lever to the trigger lever(18; Fuchs) for the locking mechanism.

Regarding claim 4, Fuchs discloses The motor vehicle door lock according to claim 3 further comprising a control lever (16; Fuchs), wherein the coupling lever (4; Fuchs) is guided by the control lever.

Regarding claim 5, Fuchs discloses The motor vehicle door lock according to claim 4, wherein the control lever interacts with the inertia element (Fig.2; Fuchs).

Regarding claim 6, Fuchs discloses The motor vehicle door lock according to claim 2, wherein the actuation lever (1, tripping actuation lever; Fuchs) is formed as an external actuation lever (by the attachment to Boden cable, claim 10; Fuchs).

Regarding claim7, Fuchs discloses The motor vehicle door lock according to claim 1, wherein the elastic damping element is a spring(6; Fuchs).

Regarding claim 8, Fuchs discloses The motor vehicle door lock according to claim 7, wherein the spring is a leg spring with at least one spring leg (7,9; Fuchs) connected to a base.

Regarding claim 9, Fuchs discloses The motor vehicle door lock according to claim 8, wherein the spring leg(9; Fuchs) is angled in a direction toward the inertia element.

Regarding claim 10, Fuchs discloses The motor vehicle door lock according to claim 8, wherein the spring leg abuts a blockade contour of the inertia element only at high accelerations(Fig.2; Fuchs), and is deflected and/or deformed.

Regarding claim 11, Fuchs discloses The motor vehicle door lock according to claim 3, wherein the actuation lever (1;Fuchs) and the trigger lever(2; Fuchs) are arranged on a common axis (Fig.2 and Fig. 1 shown by different positons around single axis of rotation; Fuchs).

Regarding claim 12, Fuchs discloses The motor vehicle door lock according to claim 3, wherein the coupling lever (4; Fuchs) is arranged in a plane (plane of page view Fig. 1 and 2; Fuchs) that is parallel with a plane in which the trigger lever(2; Fuchs) is arranged.

Regarding claim 13, Fuchs discloses The motor vehicle door lock according to claim 3, wherein the coupling lever (4; Fuchs) has a stop arm that engages a stop edge (Fig.3; Fuchs) of the trigger lever.

Regarding claim 14, Fuchs discloses The motor vehicle door lock according to claim 13 further comprising a coupling lever (4;Fuchs).

Regarding claim 15, Fuchs discloses The motor vehicle door lock according to claim 14 further comprising a control lever(16; Fuchs), wherein the external actuation lever (1;Fuchs) and the coupling lever are rotatable about a common axis (Fig.1 and 2 about which the control lever is rotatable.

Regarding claim 16, Fuchs discloses The motor vehicle door lock according to claim 5, wherein the control lever includes a guide pin(11; Fuchs) and the inertia element includes a guide recess in which the guide pin engages (Fig.2, Fig.3 Concave portion of inertia lever; Fuchs).

Regarding claim 18, Fuchs discloses The motor vehicle door lock according to claim 8, wherein the base includes a plurality of circular windings (6;Fuchs).

Allowable Subject Matter
Claims 17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claimed structure not present in Fuchs would require modification which is not contemplated by Fuchs and would require improper hindsight to achieve modification.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas L. Neubauer whose telephone number is 571.272.4864.  The examiner can normally be reached on Monday - Friday, 8:00 AM through 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/T. L. N./
Examiner, Art Unit 3675

/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675